Title: To James Madison from Thomas Jefferson, 6 June 1812
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello June 6. 12.
I have taken the liberty of drawing the attention of the Secretary at War to a small depot of military stores at N. London, and leave the letter open for your perusal. Be so good as to seal it before delivery. I really thought that Genl. Dearborne had removed them to Lynchburg, undoubtedly a safer and more convenient deposit.
Our county is the only one I have heard of which has required a draught. This proceeded from a mistake of the Colo. who thought he could not recieve individual offers, but that the whole quota of 241. must present themselves at once. Every one however manifests the utmost alacrity; of the 241. there having been but 10. absentees at the first muster called. A further proof is that capt Carr’s company of volunteer cavalry being specifically called for by the Governor, tho’ consisting of but 28. when called on, has got up to 50 by new engagements since their call was known. The only enquiry they make is whether they are to go to Canada or Florida? Not a man, as far as I have learnt, entertains any of those doubts which puzzle the lawyers of Congress, & astonish common sense, whether it is lawful for them to pursue a retreating enemy across the boundary line of the Union?
I hope Barlow’s correspondence has satisfied all our Quixots who thought we should undertake nothing less than to fight all Europe at once. I inclose you a letter from Dr. Bruff, a mighty good, and very ingenious man. His method of manufacturing bullets and shot, has the merit of increasing their specific gravity greatly (being made by compression) and rendering them as much heavier & better than the common leaden bullet, as that is than an iron one. It is a pity he should not have the benefit of furnishing the public when it would be equally to their benefit also. God bless you.
Th: Jefferson
